DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 27 December 2020.
Claims 1, 15, and 16 are amended.
Claims 1-16 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 27 December 2020:
a.	Applicant's arguments with respect to the 35 U.S.C. 102 and 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,503,737 B1.
Claim 1 of the examined application (Application No. 16/670458) is mapped to claim 1 of U.S. Patent No. 10,503,737 B1 in the following table:
Application No. 16/670458
U.S. Patent No. 10,503,737 B1
1. A method comprising:
1. A method comprising:
receiving, by one or more processors, a representation of an item;
receiving , by one or more processors , a representation of an item;
using, by one or more processors, the representation to determine a particular partition with which the item is associated, wherein the particular partition with which the item is associated is one of a plurality of partitions corresponding to a volume that comprises the item, and each of the plurality of partitions have a corresponding partition-specific Bloom filter,
using, by one or more processors, the representation to determine a particular partition with which the item is associated, wherein the particular partition with which the item is associated is one of a plurality of partitions corresponding to a volume that comprises the item, and each of the plurality of partitions have a corresponding partition-specific Bloom filter;
wherein an amount of the plurality of partitions and an initial size of each partition is statistically based on a number of elements that are included and/or are expected to be included in the volume;

determining, by one or more processors, whether the item is an element of a set with which the particular partition is associated;
determining, by one or more processors, whether the item is an element of a set with which the particular partition is associated,

wherein the set comprises one or more objects stored in a distributed file system, and wherein the determining of whether the item is an element in the set comprises:
checking a partition-specific Bloom filter corresponding to the particular partition to determine if the item is an element of the set;
in response to determining that the partition-specific Bloom filter indicates that the item is not an element of the set, determining that the item is not an element of the set; and
in response to determining that the partition-specific Bloom filter indicates that the item is an element of the set, querying a table associated with the set for the representation of the item, and determining that the item is an element of the set in the event that the querying of the table associated with the set indicates that the set includes the item;
dynamically determining to partition or resize the partition-specific Bloom filter based at least in part on a computed probability of the partition-specific Bloom filter rendering a false positive; and

dynamically determining to partition or resize the partition-specific Bloom filter based at least in part on a computed probability of the partition-specific Bloom
filter rendering a false positive,

the computed probability being based at least in part on one or more of a filter size and a number of elements in the particular partition corresponding to the partition-specific Bloom filter; and
in response to determining to partition or resize the partition specific Bloom filter, partitioning or resizing the partition-specific Bloom filter independent of one or more other partition-specific Bloom filters corresponding to one or more other partitions of the plurality of partitions.
in response to determining to partition or resize the partition specific Bloom filter, partitioning or resizing the partition-specific Bloom filter independent of one or more other partition-specific Bloom filters corresponding to one or more other partitions of the plurality of partitions.

	
Claim 1 of the examined application recites the following feature not recited in the reference claim: “wherein an amount of the plurality of partitions and an initial size of each partition is statistically based on a number of elements that are included and/or are expected to be included in the volume.” However, U.S. PGPub. No. 20110307447 A1 to Sabaa et al. teaches this feature (see Sabaa para. 0104 and Fig. 10B: a partitioned Bloom filter is provided, and the sizing of partitions and number of partitions depends upon the desired worst case false positive rate of the Bloom filter; and see Sabaa para. 0101: the rate of false positives is based on the number of elements). It is well-known that that the probability of false positives produced by a Bloom filter depends upon the number of elements of the dataset represented by the Bloom filter (see Sabaa para. 0101: “the more elements that are added to the set, the larger the probability of false positives”). Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference claim to include the aforementioned feature of the examined claim because partitioning the Bloom filter based on a number of elements helps reduce false positive indications produced by the Bloom filter, improving overall system performance (see Sabaa para. 0109).
The reference claim recites all other features of the examined claim (as well as reciting additional features not recited by the examined claim). Therefore, claim 1 of the examined application would have been obvious over the reference claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hudzia et al. (U.S. Patent Application Publication No. 20130166576 A1, hereinafter referred to as Hudzia) in view of Sabaa et al. (U.S. Patent Application Publication No. 20110307447 A1, hereinafter referred to as Sabaa).
As to claim 1, Hudzia teaches a method, comprising:
receiving, by one or more processors, a representation of an item (see Hudzia para. 0087 and Fig. 10: at step 1002, a data item is hashed; Note: the hash of the data item, as taught by Hudzia, corresponds to the claimed "representation of an item");
using, by one or more processors, the representation to determine a particular partition with which the item is associated (see Hudzia 0087 and Fig. 10: at step 1004, the hash of the data item is used to determine the correct blocked Bloom filter (BBF); Note: a block as taught by Hudzia corresponds to the claimed “partition”), wherein the particular partition with which the item is associated is one of a plurality of partitions corresponding to a volume that comprises the item (see Hudzia para. 0023 and Fig. 1: data is stored at a plurality of network nodes 102, 104, and 106), and each of the plurality of partitions have a corresponding partition-specific Bloom filter (see Hudzia para. 0029 and Fig. 1: each node has a corresponding blocked Bloom filter (BBF) 116);
determining, by one or more processors, whether the item is an element of a set with which the particular partition is associated (see Hudzia para. 0087 and Fig. 10: flowchart 1000 represents an item query, in which blocked Bloom filters (BBFs) are evaluated for inclusion of a specified data item);
dynamically determining to partition or resize the partition-specific Bloom filter (see Hudzia para. 0077: the system performs dynamic scaling of the blocked Bloom filters (BBFs)) based at least in part on a computed probability of the partition-specific Bloom filter rendering a false positive (see Hudzia para. 0060: the system maintains a certain level of false positive probability within each Bloom filter; and see Hudzia para. 0077: the system dynamically scales the blocked Bloom filters (BBFs) while maintaining an acceptable false positive level); and
in response to determining to partition or resize the partition specific Bloom filter, partitioning or resizing the partition-specific Bloom filter (see Hudzia para. 0077: the system performs dynamical scaling of the blocked Bloom filters (BBFs)) independent of one or more other partition-specific Bloom filters corresponding to one or more other partitions of the plurality of partitions (see Hudzia para. 0054: each of the blocked Bloom filters (BBFs) are updated independently).
Hudzia does not appear to explicitly disclose wherein an amount of partitions and an initial size of each partition is statistically based on a number of elements that are included and/or are expected to be included in a volume.
However, Sabaa teaches wherein an amount of partitions and an initial size of each partition is statistically based on a number of elements that are included and/or are expected to be included in a volume (see Sabaa para. 0104 and Fig. 10B: a partitioned Bloom filter is provided, and the sizing of partitions and number of partitions depends upon the desired worst case false positive rate of the Bloom filter; and see Sabaa para. 0101: the rate of false positives is based on the number of elements).
It is well-known that that the probability of false positives produced by a Bloom filter depends upon the number of elements of the dataset represented by the Bloom filter (see Sabaa para. 0101: “the more elements that are added to the set, the larger the probability of false positives”). Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hudzia to include the teachings of Sabaa because partitioning the Bloom filter based on a number of elements helps reduce false positive indications produced by the Bloom filter, improving overall system performance (see Sabaa para. 0109).

As to claim 3, Hudzia as modified by Sabaa teaches wherein the computed probability is based at least in part on one or more of a filter size and a number of elements in the particular partition corresponding to the partition-specific Bloom filter (see Hudzia para. 0060: probability of false positives is determined based on the number of entries within each block of the Bloom filter).

As to claim 4, Hudzia as modified by Sabaa teaches wherein the Bloom filter comprises a counting Bloom filter (see Hudzia para. 0049: the Bloom filter is a counting Bloom filter).

As to claim 5, Hudzia as modified by Sabaa teaches wherein the particular partition comprises a subset of the set (see Hudzia para. 0004: the Bloom filter is smaller in size than its corresponding dataset).

As to claim 6, Hudzia as modified by Sabaa teaches wherein the representation comprises a hash (see Hudzia para. 0056: at step 502, a data item is hashed; Note: the hash of the data item, as taught by Hudzia, corresponds to the claimed "representation of an item").

As to claim 8, Hudzia as modified by Sabaa teaches wherein the item comprises a chunk of data and representation comprises a hash of the chunk of data (see Hudzia para. 0056: at step 502, a data item is hashed; Note: the hash of the data item, as taught by Hudzia, corresponds to the claimed "representation of an item").

As to claim 9, Hudzia as modified by Sabaa teaches further comprising determining a number of partitions to associate with the set (see Hudzia para. 0060: appropriate block sizes are calculated based on the number of values).

As to claim 10, Hudzia as modified by Sabaa teaches further comprising determining for one or more of the plurality of partitions an initial size of a corresponding partition-specific Bloom filter (see Hudzia para. 0060: the size of the Bloom filter is calculated).

As to claim 11, Hudzia as modified by Sabaa teaches wherein the particular partition comprises a first partition; and further comprising resizing the partition-specific Bloom filter associated with the first partition (see Hudzia para. 0035: as new data items are added, the corresponding blocked Bloom filters (BBFs) 116 are expanded) without affecting operation of one or more other partition-specific Bloom filters associated the one or more other partitions of the plurality of partitions (see Hudzia para. 0048: the system enables individual customization of Bloom filter sizes without pausing).

As to claim 12, Hudzia as modified by Sabaa teaches further comprising determining to rebuild the particular partition based at least in part on a count reflecting a number of items that have been removed from the particular partition (see Hudzia para. 0064: a counting Bloom filter is used to enable removal of data items; and see Hudzia para. 0077: the system is dynamically scaled as connections are removed).

As to claim 13, Hudzia as modified by Sabaa teaches further comprising:
dynamically determining whether to partition or resize the partition-specific Bloom filter based at least in part on a number of observed false positive results with respect to the partition-specific Bloom filter (see Hudzia para. 0060: the system maintains a certain level of false positive probability within each Bloom filter; and see Hudzia para. 0077: the system dynamically scales the blocked Bloom filters (BBFs) while maintaining an acceptable false positive level).

As to claim 14, Hudzia as modified by Sabaa teaches wherein: the one or more other partition-specific Bloom filters corresponding to the one or more other partitions of the plurality of partitions are responsive to queries during the partitioning or resizing of the partition-specific Bloom filter (see Hudzia para. 0054: each of the blocked Bloom filters (BBFs) are updated independently).

As to claim 15, Hudzia teaches a system, comprising:
a processor (see Hudzia para. 0006: the invention is embodied as a system comprising a processor) configured to:
receive a representation of an item (see Hudzia para. 0087 and Fig. 10: at step 1002, a data item is hashed; Note: the hash of the data item, as taught by Hudzia, corresponds to the claimed "representation of an item");
use the representation to determine a particular partition with which the item is associated (see Hudzia 0087 and Fig. 10: at step 1004, the hash of the data item is used to determine the correct blocked Bloom filter (BBF); Note: a block as taught by Hudzia corresponds to the claimed “partition”), wherein the particular partition with which the item is associated is one of a plurality of partitions corresponding to a volume that comprises the item (see Hudzia para. 0023 and Fig. 1: data is stored at a plurality of network nodes 102, 104, and 106), and each of the plurality of partitions have a corresponding partition-specific Bloom filter (see Hudzia para. 0029 and Fig. 1: each node has a corresponding blocked Bloom filter (BBF) 116);
determine whether the item is an element of a set with which the particular partition is associated (see Hudzia para. 0087 and Fig. 10: flowchart 1000 represents an item query, in which blocked Bloom filters (BBFs) are evaluated for inclusion of a specified data item), wherein the set comprises one or more objects stored in a distributed file system (Note: The distributed file system merely reflects a technological environment in which the claimed method is implemented, without having any effect on the claimed method itself. Therefore, this limitation is deemed an intended use which is not given patentable weight. However, assuming arguendo that this limitation has patentable weight, citation is given to its teaching in the prior art, as follows: see Hudzia para. 0100: the system is distributed across multiple interconnected sites; and see Hudzia para. 0040 and Fig. 7: the system comprises a hierarchical network configuration with multiple interconnected nodes);
dynamically determine to partition or resize the partition-specific Bloom filter (see Hudzia para. 0077: the system performs dynamic scaling of the blocked Bloom filters (BBFs)) based at least in part on a computed probability of the partition-specific Bloom filter rendering a false positive (see Hudzia para. 0060: the system maintains a certain level of false positive probability within each Bloom filter; and see Hudzia para. 0077: the system dynamically scales the blocked Bloom filters (BBFs) while maintaining an acceptable false positive level);
in response to determining to partition or resize the partition specific Bloom filter, partition or resize the partition-specific Bloom filter (see Hudzia para. 0077: the system performs dynamical scaling of the blocked Bloom filters (BBFs)) independent of one or more other partition-specific Bloom filters corresponding to the one or more other partitions of the plurality of partitions (see Hudzia para. 0054: each of the blocked Bloom filters (BBFs) are updated independently); and
a storage device coupled to the processor and configured to store the partition-specific Bloom filter  (see Hudzia para. 0006 and Fig. 1: blocked Bloom Filters (BBFs) 116 are stored on a storage device coupled to a processor).
Hudzia does not appear to explicitly disclose wherein an amount of partitions and an initial size of each partition is statistically based on a number of elements that are included and/or are expected to be included in a volume.
However, Sabaa teaches wherein an amount of partitions and an initial size of each partition is statistically based on a number of elements that are included and/or are expected to be included in a volume (see Sabaa para. 0104 and Fig. 10B: a partitioned Bloom filter is provided, and the sizing of partitions and number of partitions depends upon the desired worst case false positive rate of the Bloom filter; and see Sabaa para. 0101: the rate of false positives is based on the number of elements).
It is well-known that that the probability of false positives produced by a Bloom filter depends upon the number of elements of the dataset represented by the Bloom filter (see Sabaa para. 0101: “the more elements that are added to the set, the larger the probability of false positives”). Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hudzia to include the teachings of Sabaa because partitioning the Bloom filter based on a number of elements helps reduce false positive indications produced by the Bloom filter, improving overall system performance (see Sabaa para. 0109).

As to claim 16, Hudzia teaches a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for (see Hudzia para. 0006: the invention is embodied as a computer-readable medium storing instructions for a processor):
receiving a representation of an item (see Hudzia para. 0087 and Fig. 10: at step 1002, a data item is hashed; Note: the hash of the data item, as taught by Hudzia, corresponds to the claimed "representation of an item");
using the representation to determine a particular partition with which the item is associated (see Hudzia 0087 and Fig. 10: at step 1004, the hash of the data item is used to determine the correct blocked Bloom filter (BBF); Note: a block as taught by Hudzia corresponds to the claimed “partition”), wherein the particular partition with which the item is associated is one of a plurality of partitions corresponding to a volume that comprises the item (see Hudzia para. 0023 and Fig. 1: data is stored at a plurality of network nodes 102, 104, and 106), and each of the plurality of partitions have a corresponding partition-specific Bloom filter (see Hudzia para. 0029 and Fig. 1: each node has a corresponding blocked Bloom filter (BBF) 116);
determining, by one or more processors, whether the item is an element of a set with which the particular partition is associated (see Hudzia para. 0087 and Fig. 10: flowchart 1000 represents an item query, in which blocked Bloom filters (BBFs) are evaluated for inclusion of a specified data item), wherein the set comprises one or more objects stored in a distributed file system (Note: The distributed file system merely reflects a technological environment in which the claimed method is implemented, without having any effect on the claimed method itself. Therefore, this limitation is deemed an intended use which is not given patentable weight. However, assuming arguendo that this limitation has patentable weight, citation is given to its teaching in the prior art, as follows: see Hudzia para. 0100: the system is distributed across multiple interconnected sites; and see Hudzia para. 0040 and Fig. 7: the system comprises a hierarchical network configuration with multiple interconnected nodes);
dynamically determining to partition or resize the partition-specific Bloom filter (see Hudzia para. 0077: the system performs dynamic scaling of the blocked Bloom filters (BBFs)) based at least in part on a computed probability of the partition-specific Bloom filter rendering a false positive (see Hudzia para. 0060: the system maintains a certain level of false positive probability within each Bloom filter; and see Hudzia para. 0077: the system dynamically scales the blocked Bloom filters (BBFs) while maintaining an acceptable false positive level); and
in response to determining to partition or resize the partition specific Bloom filter, partitioning or resizing the partition-specific Bloom filter (see Hudzia para. 0077: the system performs dynamical scaling of the blocked Bloom filters (BBFs)) independent of one or more other partition-specific Bloom filters corresponding to one or more other partitions of the plurality of partitions (see Hudzia para. 0054: each of the blocked Bloom filters (BBFs) are updated independently).
Hudzia does not appear to explicitly disclose wherein an amount of partitions and an initial size of each partition is statistically based on a number of elements that are included and/or are expected to be included in a volume.
However, Sabaa teaches wherein an amount of partitions and an initial size of each partition is statistically based on a number of elements that are included and/or are expected to be included in a volume (see Sabaa para. 0104 and Fig. 10B: a partitioned Bloom filter is provided, and the sizing of partitions and number of partitions depends upon the desired worst case false positive rate of the Bloom filter; and see Sabaa para. 0101: the rate of false positives is based on the number of elements).
It is well-known that that the probability of false positives produced by a Bloom filter depends upon the number of elements of the dataset represented by the Bloom filter (see Sabaa para. 0101: “the more elements that are added to the set, the larger the probability of false positives”). Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hudzia to include the teachings of Sabaa because partitioning the Bloom filter based on a number of elements helps reduce false positive indications produced by the Bloom filter, improving overall system performance (see Sabaa para. 0109).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hudzia and Sabaa as applied to claim 1 above, and further in view of Mandagere et al. (U.S. Patent Application Publication No. 20110055621 A1, hereinafter referred to as Mandagere).
As to claim 2, Hudzia as modified by Sabaa teaches wherein the determining of whether the item is an element in the set comprises:
checking a partition-specific Bloom filter corresponding to the particular partition to determine if the item is an element of the set (see Hudzia para. 0090: at step 1014, a membership check is performed to determine whether the data item is a member of the relevant blocked Bloom Filter (BBF));
in response to determining that the partition-specific Bloom filter indicates that the item is not an element of the set, determining that the item is not an element of the set (see Hudzia para. 0091 and Fig. 10: at step 1026, the system returns false to represent non-inclusion of the specified data item in the relevant blocked Bloom filter (BBF)); and
in response to determining that the partition-specific Bloom filter indicates that the item is an element of the set,
querying a data structure associated with the set for the representation of the item (see Hudzia para. 0051 and Fig. 4: an integrity Bloom filter (IBF) 405 is associated with each blocked Bloom filter (BBF) 308, and the IBF is used to prevent false positive results from the BBF), and determining that the item is an element of the set in the event that the querying of the data structure associated with the set indicates that the set includes the item (see Hudzia para. 0051 and Fig. 4: an integrity Bloom filter (IBF) 405 is associated with each blocked Bloom filter (BBF) 308, and the IBF is used to prevent false positive results from the BBF).
Hudzia as modified by Sabaa does not appear to explicitly disclose querying a table.
However, Mandagere teaches querying a table (see Mandagere para. 0051: in the event a Bloom filter gives a positive result, the system queries a hash table to verify the result).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hudzia as modified by Sabaa to include the teachings of Mandagere because the positive result of a Bloom filter may be false and hence an additional query is necessary to verify the result (see Mandagere para. 0051).

As to claim 7, Hudzia as modified by Sabaa does not appear to explicitly disclose teaches wherein an item comprises a chunk included in a set of one or more chunks into which a file has been segmented.
However, Mandagere teaches wherein an item comprises a chunk included in a set of one or more chunks into which a file has been segmented (see Mandagere para. 0026: an “extent” is a data unit used for chunking of data, and files are partitioned into extents).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hudzia as modified by Sabaa to include the teachings of Mandagere because partitioning data into chunks enables data deduplication (see Mandagere para. 0028).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to Bloom filter partitioning.
a.	Hao, Fang, Murali Kodialam, and T. V. Lakshman. "Building high accuracy bloom filters using partitioned hashing." In Proceedings of the 2007 ACM SIGMETRICS international conference on Measurement and modeling of computer systems, pp. 277-288. 2007.
Teaches applying partitioned hashing to a Bloom filter  (see Section 5: Implementation Details, pp. 283-284, and Fig. 8), which significantly reduces the probability of false positives produced by the Bloom filter (see Section 7: Conclusion, p. 286).
b.	Beyer et al.; “SYSTEM AND METHOD FOR GENERATING A CACHE-AWARE BLOOM FILTER”; U.S. PGPub. No. 20080155229 A1.
Teaches a Bloom filter segmented into blocks (see para. 0011 and Fig. 3).
c.	Tsuchiya et al.; “Data management device and data management method”; U.S. PGPub. No. 20110225182 A1.
Teaches partitioning a Bloom filter into multiple stages (see para. 0006 and Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163